NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        FEB 22 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

FLOR DE MARIA CORDON-GOMEZ;                     No.    20-71793
LEANDRO JANDEL CORDON-MEJIA,
                                                Agency Nos.       A206-989-459
                Petitioners,                                      A206-898-460

 v.
                                                MEMORANDUM*
ROBERT M. WILKINSON, Acting
Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                           Submitted February 3, 2021**
                             San Francisco, California

Before: THOMAS, Chief Judge, and IKUTA and NGUYEN, Circuit Judges.
Dissent by Chief Judge THOMAS

      Flor de Maria Cordon-Gomez and her son, natives and citizens of El

Salvador, seek review of the Board of Immigration Appeals’ (“BIA”) order

denying their second motion to reopen removal proceedings. We review for abuse


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
of discretion, Perez v. Mukasey, 516 F.3d 770, 773 (9th Cir. 2008), and deny the

petition.

      1.     Petitioners presented essentially the same evidence as in their

previous motion to reopen, and we again conclude that the BIA did not abuse its

discretion in denying the motion. See Cordon-Gomez v. Barr, No. 18-70439 (9th

Cir. Aug. 27, 2019), ECF No. 19 (summarily dismissing Petitioners’ first motion to

reopen). The second motion is numerically barred and untimely, 8 U.S.C. §

1229a(c)(7)(A), (C)(i); 8 C.F.R. § 1003.2(c)(2), and Petitioners failed to establish

they qualify for an exception to these limits, 8 C.F.R. § 1003.2(c)(3)(ii) (“changed

circumstances . . . evidence [must be] material and was not available and could not

have been discovered or presented at the previous hearing”); Toufighi v. Mukasey,

538 F.3d 988, 996 (9th Cir. 2008). The first motion to reopen included very

similar evidence of Cordon-Gomez’s ex-spouse’s recent threats, and she believed

at that time that she would “very likely be killed” if she returned. Cordon Gomez

now states her ex threatened to cut her to pieces with a machete. The continued

threats, while disturbing, are not qualitatively different such that we can conclude

the BIA abused its discretion in denying the motion to reopen.

      2.     We reject as unsupported by the record and as insubstantial

Petitioners’ due process argument and any other remaining issues raised in the

petition. See United States v. Hooton, 693 F.2d 857, 858-59 (9th Cir. 1982).


                                          2
PETITION DENIED.




                   3
                                                                                 FILED
Flor Cordon-Gomez, et al. v. Robert Wilkinson, No. 20-71793
                                                                                 FEB 22 2021
THOMAS, Chief Judge, dissenting:                                           MOLLY C. DWYER, CLERK
                                                                             U.S. COURT OF APPEALS


      The new threats to the petitioner were serious and differed substantially from

the threats contained in the original application. Because this evidence “is material

and could not have been discovered or presented at the previous hearing,” I would

grant the petition. See 8 C.F.R. § 1003.2(c)(3)(ii). Therefore, I respectfully

dissent.